number release date november date cc pa cbs b2 uil bulletin no ’ cid cid dollar_figure cid 105’5 cid dollar_figure ’6 department of the treasury office_of_chief_counsel internal_revenue_service there’s a new lien in town cbs branch has approved a modification to form 668-h notice of federal estate_tax lien to permit that form to be used for the consensual lien created and recorded in connection with an election under sec_2057 in addition to the consensual lien created and recorded in connection with a sec_2032a election until the existing form is reprinted the phrase and or sec_2057 will be added by pen and ink to the notice paragraph of form 668-h the change arises because estates meeting certain requirements may elect under sec_2057 to deduct the value of a qualified_family-owned_business_interest qfobi from the gross_estate estates making a sec_2057 election which results in a lower estate_tax liability must consent to the imposition and recording of a lien on qfobi assets the revised form 668-h when used in connection with a sec_2057 election applies to both real and personal_property unlike the sec_2032a election which applies only to real_property if the property subject_to the lien consists of both real and personal_property or only personal_property contact area_counsel sbse for guidance tax_lien against husband does not attach to entireties property law of the case refusing to rehear the claims we have already rejected the sixth circuit denied the government’s second appeal in craft v united_states u s app lexis 6th cir date in the first appeal 140_f3d_638 6th cir the appellate court held that a federal_tax_lien against a husband did not attach to property held by the husband and his wife as tenants by the entireties under michigan law the court found that the husband did not possess a separate future_interest in the real_estate and therefore the federal_tax_lien could not attach to an interest which did not exist on remand the district_court found that the husband while insolvent had used funds to enhance the property by making mortgage payments and that these payments but not november bulletin no the interest component was a fraudulent conveyance entitling the service to the amount conveyed the wife appealed the fraudulent conveyance holding and the government appealed on the basis that the sixth circuit’s first decision misconstrued the law the sixth circuit considered the appeal to be about the extent to which a prior decision of this court binds a subsequent panel when neither the facts the parties nor the law has changed under the law_of_the_case_doctrine the sixth circuit would not reopen issues previously decided unless substantially different evidence was subsequently introduced a subsequent contrary view of the law is decided by controlling authority or a decision is clearly erroneous and would work manifest injustice considering the last ground first the appellate court found no supreme court case directly overruled either the first craft decision or its predecessor 441_f2d_1337 6th cir although the supreme court has addressed the reach of the federal_tax_lien against joint bank accounts 472_us_713 and homestead property 461_us_677 the court found these narrowly tailored to address specific state law situations since the supreme court has not addressed the issue raised by craft the sixth circuit would not consider craft clearly erroneous nor the appellate court found was the recent decision of 526_us_1063 fundamentally inconsistent with craft although drye dealt with the ability of the federal_tax_lien to reach behind state law fictions to attach to property the court found that unlike the taxpayer in drye the husband here had no individual interest in the entireties property so there was no property or rights to property that the tax_lien could attach to under sec_6321 plus the sixth circuit in the first craft decision considered the effect of state law fictions on the tax_lien and rejected the government’s position judge gilman although concurring with the majority that the law_of_the_case_doctrine precluded a decision in favor of the service disagreed with the majority’s interpretation of drye judge gilman believed the majority failed to look behind the characterization of an individual’s interest in entireties property under state law and see the substantive rights actually held by the husband in this case because the husband had at least a future contingent_interest in the entireties property an interest that had undeniable value judge gilman believed the federal_tax_lien should reach the husband’s interest in the property on the appeal of the fraudulent conveyance issue the appellate court also upheld the trial court’s decision that the husband fraudulently used his own funds to enhance the property the wife argued that the government was precluded from raising a fraudulent enhancement argument on remand but the sixth circuit felt its instructions in the first craft decision were broad enough to allow the trial_court to consider that issue and that the issue was not barred by the statute_of_limitations the appellate court also denied the wife’s request for interest and attorney’s fees finding that there was no express provision in i r c for payment of interest under the facts of this case and that the government raised at least colorable arguments on appeal november bulletin no liens state law effect of transferees fraudulent_conveyances liability for interest bankruptcy trustee relies on wrong statute_of_limitations for refund watch the clock the ninth circuit reversing the lower court held in united_states v shaltry u s app lexis 9th cir date that a bankruptcy trustee’s claim_for_refund was barred because she failed to timely exercise her avoidance powers under b c the taxpayer acquired another company which soon was placed into involuntary chapter bankruptcy during the gap period the taxpayer-debtor filed a consolidated tax_return electing to waive the carryback period for net operating losses then in effect under sec_172 after the chapter trustee was appointed she filed an amended tax_return for the debtors in which she voided the waiver by so doing she claimed a refund of dollar_figure million for the bankruptcy_estate since the non-debtor parent_corporation already claimed and exhausted on its own returns the same nols which the trustee sought to apply to the debtor subsidiary’s returns the trustee’s decision subjected the united_states to inconsistent obligations when the trustee’s administrative request for a refund was denied she timely filed suit under sec_7422 the government’s primary argument was that elections to file consolidated_returns and waive carrybacks are not transfers of property interests and are actions governed by the internal_revenue_code that cannot be avoided by the trustee as a post-petition gap period election under b c a a the court observed that the government had made a similar argument unsuccessfully in united_states v sims in re 218_f3d_948 9th cir however because of its holding on the statute_of_limitations issue the appellate court did not reach the merits of this issue under sec_7422 the taxpayer or trustee has three years from the due_date for filing the return for the taxable_year of the net_operating_loss the government argued that this was the wrong period of limitations under its theory there was no basis for a tax_refund until the trustee avoided the debtor’s consent to the filing of the consolidated tax_return and elected to relinquish the carryback period for the net operating losses since the refund was predicated on the avoidance the true statute_of_limitations is found under b c d or within two years of the date of the avoided transfer the trustee’s refund claim was therefore untimely the ninth circuit found that the debtor filed its consolidated tax_return on date it also found the trustee did not bring an avoidance action until date more than two years later and so beyond the period of limitations set by b c d the court refused to consider the trustee’s argument that the election should be considered avoided when the return was processed by the service rather than the date filed because the trustee failed to raise that argument below the court also refused to consider equitable_estoppel based on a letter where the service considered the trustee’s november bulletin no amended_return as a claim_for_refund the court found no evidence that the trustee relied on the letter in deciding when to file suit bankruptcy code cases trustee’s avoidance of transfers debtor can’t reduce secured claim by surrendering collateral after plan driven into the ground confirmation in chrysler financial_corporation v nolan u s app lexis 6th cir date the sixth circuit held that a debtor in a chapter bankruptcy cannot modify a confirmed plan under section a by surrendering the collateral to a creditor having the creditor sell the collateral and apply the proceeds toward the claim and having any deficiency classified as an unsecured claim in this non-tax case the debtor owed over dollar_figure on an installment contract for a car her chapter plan provided for payment of dollar_figure per month on the dollar_figure secured portion of the car contract almost a year after confirmation the debtor filed a motion to surrender the car and reclassify the deficiency after chrysler resold the car as unsecured debt finding the debtor was not acting in bad faith the bankruptcy court granted her motion the district_court agreed that the debtor did not act in bad faith but reversed under b c a considering the issue to be one of first impression the sixth circuit found the lower courts split on the issue of whether section allows a debtor to modify a confirmed plan to surrender collateral for a secured claim the value of which typically will have been significantly reduced and then reclassify any deficiency as an allowed unsecured claim to be paid back at the general pennies-on-the-dollar rate set forth in the plan for unsecured debts the appellate court considered several arguments presented by the lower courts in support of modification first the court_of_appeals found that section a does not expressly allow the debtor to alter reduce or reclassify a previously allowed secured claim instead section a only affords the debtor a right to request alteration of the amount or timing of specific payments the court held that a debtor cannot use section b to enlarge the modifications permitted by section a since section b does not apply unless the proposed modification first complies with section a therefore a modification that reduces the claim of a secured debtor would add a claim to the class of unsecured creditors a change prohibited by section a second the court found that the debtor was attempting to bifurcate a claim that had already been classified as fully secured into a secured claim as measured by the collateral's depreciated value and an unsecured claim as measured by any unpaid deficiency this the court found would negate the requirement of section a b ii november bulletin no that a plan is not to be confirmed unless the property to be distributed on account of a claim is not less than the allowed amount of the claim third the court held that proposed modification would contravene section a because a contrary interpretation postulates an unlikely congressional intent to give debtors the option to shift the burden of depreciation to a secured creditor by reclassifying the claim and surrendering the collateral when the debtor no longer has any use for the devalued asset fourth the sixth circuit found it created an inequitable situation where the secured creditor could not seek to reclassify its claim in the event that collateral appreciated even though the debtor could revalue or reclassify the claim whenever the collateral depreciated furthermore allowing chapter modifications would permit the debtor to reclassify a secured creditor’s claim while simultaneously evading the tradeoff risks and responsibilities attending conversion or dismissal under chapter finally the court found modification to be at odds with the plain language of section the court held that when read with the benefit of proper term definitions section clearly indicates that modifications after plan confirmation cannot alter a claim a right to a remedy or payment of a certain total amount but can extend or compress payments and reduce or increase the amount of the delivery of value planned as an eventual satisfaction for the creditor’s claim bankruptcy code cases chapter confirmation of plan secured and general unsecured taxes november bulletin no cases bankruptcy code cases automatic_stay enforcement of judgment s e c v brennan u s app lexis 2d cir date - s e c took judgment against debtor for defrauding customers then after debtor filed for bankruptcy sought repatriation of assets from offshore_trust the second circuit held the collection action barred by the automatic_stay under b c sec_362 the court recognized an exception to the stay where a governmental_unit exercises its police or regulatory power which may include the entry of a judgment however when the governmental_unit acts to enforce that judgment the exception no longer applies and the government is bound by the stay bankruptcy code cases property of the estate united_states v jones aftr2d e d mich date - district_court reversed the decision of the bankruptcy court which reclassified the service’s claim as unsecured the district_court first determined that in a chapter case where no surplus to return to the debtor existed either the trustee had to object to the proof_of_claim or the debtor had to bring an adversary action to determine dischargeability as neither of these occurred the debtor lacked standing to object to the service’s proof_of_claim the court next held that there was no statutory provision which gave the bankruptcy court authority to order the removal of the federal_tax_lien since the debtor’s property was held as entireties property which under state law could not be attached for the debtor’s sole debts the property never was part of the debtor’s bankruptcy_estate therefore the bankruptcy court lacked jurisdiction to reclassify the service’s claim bankruptcy code cases statute_of_limitations on collection after assessment morgan v united_states aftr2d bankr n d ga date - on remand the bankruptcy court in this equitable_tolling case found that the government had a reasonable amount of time to collect and taxes before the debtor filed his first bankruptcy in date but did not have sufficient time for the taxes due_date the court also held based on the eleventh circuit’s ruling that although the debtor did not act in bad faith in filing successive bankruptcies the government was entitled to have the priority period of b c sec_507 equitably tolled under sec_105 bankruptcy code cases statute_of_limitations on collection after assessment hamrick v united_states aftr2d bankr m d ga date - after filing their third bankruptcy petition in two years chapter debtors argued for dischargeability of certain taxes the court although finding no bad faith in the debtors’ filings concluded under b c sec_105 and 182_f3d_775 11th cir that the debtors had the burden_of_proof to show that november bulletin no equities favored them the court held the debtors did not meet this burden either for the taxes or the penalties and so the three year priority period of b c sec_507 would be equitably tolled and the taxes ruled nondischargeable the court however did not agree with the government that the three year period should be extended for an additional six months as provided for by sec_6503 h collection_due_process boone trust v commissioner t c memo date - taxpayer trust received tax_refund based on withholding credits the service determined the refund was erroneous and summarily assessed the tax the taxpayer requested a due process hearing then appealed the notice_of_determination the tax_court finding that the taxes had been assessed summarily rather than through deficiency proceedings held that it lacked subject matter jurisdiction to consider the suit the companion case is loadholt trust v commissioner t c memo collection_due_process diefenbaugh v weiss u s app lexis 6th cir date unpublished - taxpayer challenging income_tax_liability appealed adverse notice_of_determination to district_court the sixth circuit in an unpublished decision affirmed that the district_court lacked jurisdiction under sec_6330 and that the taxpayer should have brought his action in tax_court collection_due_process konkel v commissioner aftr2d m d fla date - notified of imminent assessment of trust fund recovery penalty the taxpayer through his representative requested an appeals hearing after discussing the computation of the penalty with the service the representative withdrew the request for a hearing after assessment the service sent the taxpayer a final notice and the taxpayer requested a collection_due_process_hearing the settlement officer contacted the taxpayer to set up a hearing date but the taxpayer responded with written questions the settlement officer answered the questions but the taxpayer disagreed and propounded new arguments the settlement officer responded again then sent a notice_of_determination the plaintiff in turn filed suit although the service offered the taxpayer another cdp hearing during the suit the taxpayer did not show up the court first determined that a taxpayer who is given notice of his right to a hearing but declines that right is precluded from disputing his tax_liability at a subsequent cdp hearing in this case the taxpayer’s representative had the power to waive that right on the taxpayer’s behalf although the taxpayer did not meet with the settlement officer in person he had adequate opportunity to be heard before the notice_of_determination was issued finally the court found no basis in sec_6330 or its legislative_history that would give the taxpayer the right to subpoena witnesses or documents at a cdp hearing collection_due_process november bulletin no lewis v i r s aftr2d s d tex date - taxpayer received notice_of_intent_to_levy for unpaid income taxes following an unsuccessful attempt to challenge the taxes through a due process hearing the taxpayer brought suit in district_court the court dismissed for lack of subject matter jurisdiction holding that a cdp appeal of income taxes can only be brought before the tax_court collection_due_process mesa oil inc v united_states no 00-b-851 d colo filed date - after receiving notice_of_intent_to_levy taxpayer requested collection_due_process_hearing and offered to make an installment_agreement if the service would withdraw its tax_lien the appeals officer wrote back informing the taxpayer of the hearing date explaining why the lien would not be withdrawn and denying the proposed installment_agreement the taxpayer was also unsuccessful at the cdp hearing and a notice_of_determination was issued prompting the taxpayer to go to court the district_court found that the appeals officer abused her discretion in not performing a proper analysis balancing the service’s need for efficient tax collection with the taxpayer’s concerns that such collection be as unobtrusive as possible the court decided that the cdp statute sec_6330 was ambiguous because it did not specify what factors the appeals officer needed to consider in performing the balancing analysis the court held that the appeals officer must verify that she thoroughly considered the facts of the case including the availability of alternative collection methods because the notice_of_determination provides nothing other than conclusory language the court remanded for the appeals officer to consider the appropriate balancing analysis and to provide complete reasons for her conclusion the court also found that the service’s failure to make an adequate record of the administrative hearing did not provide the taxpayer with an adequate record for judicial review in violation of sec_6330 collection_due_process meyer v commissioner 115_tc_31 date - service sent taxpayers notice_of_intent_to_levy relative to frivolous_return penalties under sec_6702 the taxpayers requested a collection_due_process_hearing however because the appeals officer thought the taxpayers were raising only constitutional challenges no hearing was held the service issued a notice_of_determination to which the taxpayers protested and the service offered to set up a conference instead the taxpayers filed a petition with the tax_court for review the service argued that the tax_court lacked jurisdiction because it did not have subject matter jurisdiction over the frivolous_return penalties however the tax_court chose to dismiss the petition on the grounds that the appeals officer did not provide taxpayers with an opportunity for a hearing either in person or by telephone as required by sec_6330 prior to the issuance of the notice_of_determination scheduling a conference with the taxpayers after the notice_of_determination was issued was insufficient to cure this defect the court ruled november bulletin no collection_due_process van es v commissioner 115_tc_25 date - taxpayer seeking review of collection activities relating to sec_6702 frivolous_return penalties is not entitled to collection_due_process rights relative to amounts collected prior to the effective date of sec_6330 date the tax_court also held it was without jurisdiction to redetermine the frivolous_return penalties as those penalties are not listed in sec_6213 and sec_6211 jurisdiction therefore was with the district_court liens priority over state and local liens united_states v reid jr u s dist lexis s d ga date - in this follow-up to a case reported in the date bulletin the government erroneously released tax_liens and the reinstated liens were inferior to county liens so the government attempted to debar the county lien interest by arguing that the county’s answer to the government’s foreclosure suit did not properly assert their lien interest specifically the government argued that the county did not assert the liens as an affirmative defense and incorrectly catagorized them as tax_liens when it was not certain what the liens were for the court disagreed considering the government’s arguments overly technical since the government had notice of the county’s superior liens there was no prejudice because the county failed to use any magic words to describe its lien interest suits against the u s wrongful_levy transferees fraudulent_conveyances nominee turk v i r s aftr2d d mont date - taxpayer convicted of failing to file income_tax returns transferred property to his son the service levied on the property and the son filed suit on summary_judgment the service argued either the son was the taxpayer’s nominee or that the taxpayer fraudulently conveyed the property examining the state law factors to determine nominee status the court found that the service relied too heavily on the relationship between the taxpayer and his son ignoring such factors as the son provided consideration for the property the son paid the taxes on the property and the son exercised exclusive control_over the property further because the service failed to refute the taxpayer’s assertions the service was barred from raising the nominee theory at trial as to the fraudulent conveyance theory the court found factual issues that needed to be developed at trial transferees fraudulent_conveyances uniform fraudulent conveyance act sequoia property equipment ltd partnership v united_states u s dist lexis e d ca date - following audit and assessments taxpayers transferred real_estate without consideration to limited_partnerships the united_states filed nominee liens and the taxpayers responded with quiet november bulletin no title actions the court determined that under the california uniform fraudulent transfer act the service’s claim to set_aside the transfers as fraudulent was time-barred following 213_f3d_1173 9th cir the government moved for reconsideration the district_court found bresson controlling holding that the california uniform fraudulent transfer act cannot extinguish the government’s claim to set_aside fraudulent transfers and so granted the motion for reconsideration november bulletin no chief_counsel_advice installment agreements application of payments date cc el gl br2 gl-701813-00 uiln memorandum for district_counsel kansas-missouri district from kathryn a zuba s kathryn a zuba chief branch collection bankruptcy summonses subject this responds to your request for advice dated date in the above referenced case this document is not to be cited as precedent issue can the taxpayer compel the service to reapply payments made pursuant to an installment_agreement to other tax years and or liabilities conclusions the taxpayer cannot compel the service to reapply payments made pursuant to an installment_agreement background the taxpayer is a corporation which has been delinquent in paying its employment_taxes since year a the taxpayer was warned that if it did not become current on its tax obligations its assets could be seized to satisfy the unpaid taxes the taxpayer nonetheless continued to pyramid the employment_taxes november bulletin no in march of year b the case was transferred to another revenue_officer with the recommendation that the taxpayer’s assets be seized if the taxpayer did not comply with its tax obligations the revenue_officer however determined that the case would best be resolved by allowing the taxpayer to satisfy its liability pursuant to an installment_agreement under sec_6159 financial analysis revealed that the taxpayer should pay amount a a month over a period of approximately seven years to satisfy its liability the taxpayer disagreed the taxpayer contended that its monthly payment should be reduced to allow it to repay an alleged unsecured loan to its sole shareholder the revenue_officer declined to consider the loan repayment amount a necessary expense and to give it priority over the unpaid taxes the taxpayer ultimately executed an installment_agreement agreeing to the amount a a month payment this amount was subsequently reduced to amount b when the taxpayer entered into an installment_agreement with the state taxing authority the taxpayer defaulted on the installment_agreement after making approximately three payments the revenue office informed the taxpayer that the installment_agreement would be terminated unless the taxpayer immediately cured the default the taxpayer filed a form_911 application_for taxpayer_assistance_order atao with the local taxpayer_advocate the relief the taxpayer is seeking is a rescission of the installment_agreement and application of the payments made under the agreement to other tax periods law analysis the taxpayer assumes that by rescinding the installment_agreement the taxpayer can require the service to reapply payments made under the installment_agreement to another taxable_period the taxpayer’s assumption is incorrect however even if the taxpayer were entitled to rescind the installment agreement2 it would not be able to require the service to reapply the payment it had made under the agreement generally a taxpayer making a voluntary payment of tax has the right to direct its application to whatever tax_liability he chooses 703_f2d_1030 7th cir 326_f2d_451 10th cir two of the payments were subsequently reversed because the taxpayer’s checks were dishonored due to insufficient funds rescission takes place when a contract is undone from the beginning placing both parties in the same position they would occupy had they never entered into the contract 27_fedclaims_805 17a am jur 2d contracts since an installment_agreement is not a contract it is not subject_to rescission november bulletin no to be effective a designation must accompany the payment contain the taxpayer’s employer_identification_number ein the period and type of tax for which the payment is intended and if desired a detailed description of how the payment is to be allocated between the tax interest and penalty 994_f2d_279 6th cir oral designation not binding upon internal_revenue_service 29_fedclaims_697 allocation must be in writing thus in a case of a voluntary payment sent directly to the service the designation should be made on the check itself in the instant case the taxpayer did not seek to designate the application of the payments made under the installment_agreement until he had failed to comply with the terms of the installment_agreement the service therefore is under no obligation to reapply the payment made by the taxpayer although the taxpayer does not have a right to compel the service to reapply the payment to another taxable_period the service may nonetheless honor the taxpayer’s request as long as the reapplication of the payment is not contrary to the service’s policy and procedures and does not enable the taxpayer to avoid the payment of tax thus the service should not reapply the payment if the service would be prohibited from collecting the liability to which the payment was originally applied similarly the service should not reapply payments made by a corporation under an installment_agreement to the trust fund portion of the liability particularly where the service has made an assessment under sec_6672 offer_in_compromise collection statute_of_limitations date cc pa cbs br2 gl-804186-00 uilc memorandum for district_counsel rocky mountain district from kathryn a zuba chief branch collection bankruptcy summonses indeed the taxpayer had no right to designate how the payments made under the installment_agreement were to be applied see bierhaalder v commissioner t c memo cch sec_301_6159-1 by signing the installment_agreement the taxpayer agreed that all payments made under the agreement would be applied in the best interest of the united_states see form d installment_agreement rev date november subject collection statute_of_limitations - offer_in_compromise pending as of date bulletin no this memorandum responds to your request for advice dated date this document may not be cited as precedent by taxpayers issue how is the statute_of_limitations for collection under sec_6502 of the internal_revenue_code determined for liabilities named on offers in compromise accepted for processing on or before date and still pending with the service after that date conclusion if an offer_in_compromise was accepted for processing on or before date but remained pending after that date the statute_of_limitations for collection is determined by giving effect to both the waiver provision contained in the form_656 and the suspension of the collection statute provided by sec_6331 and sec_301_7122-1t background it has long been the policy of the internal_revenue_service to suspend enforced collection efforts when a taxpayer submits an offer_in_compromise unless collection of the tax would be jeopardized or the offer was made merely as a delay tactic see policy statement p-5-97 approved date sec_301_7122-1 to insure that the government’s eventual ability to collect was not harmed by withholding collection efforts consideration of an offer was conditioned upon the execution by the taxpayer of a waiver of the statute_of_limitations for collection for the period the offer was being considered while any term of an accepted offer was not completed and for one additional year see sec_301_7122-1 form_656 offer_in_compromise item e n rev the irs restructuring and reform act of rra required several changes to this scheme first rra section codified the practice of withholding collection while an offer to compromise is being considered by adding sec_6331 to the code see p l 112_stat_685 effective date that section prohibits levy while an offer is pending for thirty days after an offer is rejected and while a timely filed appeal of that rejection is pending with the irs office of appeals see sec_6331 temp sec_301_7122-1t f the section further provides that rules similar to those contained in paragraphs and of sec_6331 which prohibits levy during court proceedings for refund of a divisible_tax will apply see sec_6331 paragraph of sec_6331 provides that the statutory period for collection is suspended while levy is prohibited temporary november bulletin no sec_301_7122-1t h applies this rule to the period that levy is prohibited due to the pendency of an offer_in_compromise second rra section amended sec_6502 of the code also effective as of date to limit the service’s ability to secure from taxpayers agreements to extend the statutory period for collection see p l 112_stat_685 the service and taxpayers can now only agree to an extension of the statute_of_limitations for collection under a in two circumstances the extension is agreed to at the same time as an installment_agreement between the taxpayer and the service or the extension is agreed to prior to a release_of_levy under sec_6343 which occurs after the expiration of the statutory ten year period for collection see sec_6502 thus effective date the service can no longer secure a waiver of the collection statute as a condition for consideration of the offer but can rely on the suspension of the statute provided by regulations sec_301_7122-1t h to keep the collection statute from expiring while the offer is being considered further the service can no longer extend the collection statute to allow a taxpayer more time to pay any compromise reached compromise agreements must now be structured so that all payments are received prior to the expiration of the collection_period see sec_6401 amounts collected after expiration of applicable_period for collection to be treated as overpayments finally rra contained a non-code sunset provision which governs the continued effect of waivers of the collection statute executed prior to date if a waiver was secured in conjunction with the granting of an installment_agreement the period for collection will expire ninety days after the date specified in the waiver if the waiver was not obtained at the same time as an installment_agreement the period for collection will expire not later than date or the end of the original collection statute if it would have occurred after that date see rra c the service’s policies and procedures for the consideration and disposition of offers in compromise have been revised to reflect these changes in the law however some confusion exists with respect to the effect these changes in the law will have on offers that were accepted for processing prior to date but remained pending after that date because the service was authorized to secure waivers of the statute_of_limitations at the time the forms in such cases were submitted and the statute_of_limitations for collection was suspended as a matter of law beginning on date it would appear that the service receives the benefit of both a waiver of the collection statute by agreement and an automatic suspension of the collection statute under the code you have been asked by your district how the collection statute is determined in such cases discussion as is discussed above prior to the enactment of rra the service could extend the statute_of_limitations under sec_6502 of the code by agreement with the taxpayer at november bulletin no any time prior to the expiration of the ten-year statutory period the statutory period once extended could be further extended by agreement at any time prior to the expiration date specified in the previous agreement these agreements took the form of a waiver of the collection statute by the taxpayer most often accomplished through a form_900 tax_collection_waiver although the statute refers to an extension by agreement the courts have uniformly held that since the statute_of_limitations is a defense available to the taxpayer in the event the service attempts to collect beyond the statutory time period extension of the time to collect is accomplished via a unilateral waiver of that defense by the taxpayer and that a tax_collection_waiver is not a contract see strange v united 282_us_270 280_us_453 the code also contains various provisions that operate to toll the period for collection upon the occurrence of certain events for example sec_6503 suspends the running of the statute_of_limitations for collection when the assets of the taxpayer are in the control or custody of a court when the taxpayer is outside of the united_states for more than six months or when the service is prohibited from collection because the taxpayer has filed bankruptcy see sec_6503 control or custody of court sec_6503 taxpayer outside of united_states sec_6503 bankruptcy such suspensions act to toll the collection statute even where it has been previously extended by agreement to a date certain see eg 147_f3d_526 6th cir applying sec_6503 cf 725_f2d_1183 9th cir applying to suspend previously extended statute_of_limitations for assessment in such cases the statute_of_limitations is established by the tax_collection_waiver and the suspension of the statute acts to further extend the period for collection from that date forward see 57_f3d_163 2d cir if the collection_period with respect to a particular liability has been waived or suspended on multiple occasions the collection_period is determined by giving effect to each suspension or waiver in the order in which they occurred counting periods during which suspensions overlapped only once see eg united_states v first midwest bank u s dist lexis n d ill date the suspension of the collection statute provided by regulations sec_301 1t h operates in the same manner as the suspension provisions of sec_6503 the statute_of_limitations for collection is first determined by giving effect to any prior waivers that extended the collection_period and that period is then regarded as suspended for any time an offer_in_compromise was pending after date example the taxpayer executed and the service accepted a waiver of the collection statute prior to date the waiver extended the collection statute until date on date the taxpayer submits an offer to compromise which the service recognizes as processable that same day the offer is rejected on date sixty days later the collection statute will have been suspended for the sixty days the offer was pending with the service and for thirty days november bulletin no thereafter for a total of ninety days assuming that the taxpayer does not appeal the rejection the period for collection will now expire on date the same analysis would apply in the case of an offer submitted on or before date but which remains pending after that date sec_301 1t h suspended the statute_of_limitations as previously extended by the parties effective date the first step in the analysis would be to interpret and give effect to the waiver in the form_656 courts have held that a tax_collection_waiver should be interpreted in a manner consistent with the intent of the taxpayer and the government see 101_f2d_161 8th cir and cases cited therein the language of the waiver provision indicates an intent to extend the statute for the length of time necessary to evaluate the offer for performance to be completed and for one additional year in this situation the intent of the parties is given effect by construing the waiver as being measured only with reference to periods during which the collection_period is not otherwise suspended by the pendency of the offer ie by ignoring periods named in the waiver to which sec_301_7122-1t h applies this is accomplished by starting with the collection_period as it existed at the time the offer was submitted and adding to that period any time that the offer remained pending prior to date plus one year example an offer_in_compromise was submitted on date and deemed processable by the service that same day the ten-year collection_period for the liability named on the offer was set to expire on date if the offer remains pending until date the waiver provision will extend the collection statute for a period equal to the four months the offer was pending in plus one year the new collection statute expiration date as extended by the waiver is date the next step in the analysis is to give effect to the suspension provided as a matter of law by sec_301_7122-1t h the collection statute having been extended to a date certain by the waiver is then suspended beginning on date for the time the offer is pending and if the offer is rejected for an additional thirty days or until an appeal of that rejection has been resolved example the offer in example above was rejected on date sec_301_7122-1t h acted to suspend the statute from january to date plu sec_4 if this first step leads to the conclusion that the statute_of_limitations for collection was extended beyond date the waiver acted to extend the statute until that date only if the waiver would extend the statute beyond date but the original collection statute expiration date was itself beyond that date the waiver essentially had no effect see rra c november bulletin no an additional thirty days assuming that the taxpayer does not appeal the rejection the collection_period resumed running on date and will expire on date arguably the period for collection in these cases should be further extended pursuant to the waiver executed prior to date by the period of time after acceptance of the offer but before completion of its terms or default by the taxpayer see 372_f2d_352 3d cir however interpreting the waiver as including periods after date would be inconsistent with the intent of congress in limiting the service’s authority to solicit and accept waivers of the collection statute under the revised statutory scheme the interests of the government are protected by suspending the statute_of_limitations for collection for the period that an offer is pending plus thirty days after a rejection and during an appeal of that rejection congress implicitly determined that this was sufficient protection to warrant withholding collection while an offer was being considered further if the waiver is interpreted as including the period after acceptance of the offer the waiver itself would continue to grow in length even after the service no longer had the authority to extend the collection statute in this manner finally interpreting the waiver as referring only to periods prior to date provides a rule_of construction which can be applied in all cases and will allow both the service and the taxpayer to know with certainty how much time remains on the collection statute at any given point in time because the waiver provision can be interpreted as of date the amount of time remaining on the collection statute for all pending offers in compromise can be determined without the uncertainty that would surround post-acceptance actions by the taxpayer or the service example the offer in example above was accepted on date sec_301_7122-1t h acted to suspend the statute from january to date the collection_period resumed running on date and will expire on date if an offer_in_compromise was submitted prior to date and remains pending after that date the statute of limitation for collection under sec_6502 is determined by giving effect to both the waiver of the statute_of_limitations for collection contained on the form_656 and the suspension of the collection statute under sec_301_7122-1t h of the treasury regulations
